Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11, 14, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Jiang et al. (US 2017/0019887) (“Jiang”).
For claim 1, Jiang discloses:  base station for a mobile communication system, comprising: a transceiver; a storage, being configured to store periodic traffic pattern information associated with a user equipment (paragraph 58, 62:  one or more resource pattern(s) are available for assignment for one or more of the SPS request); and a processor, being electrically connected to the transceiver and the storage, and being configured to perform the following operations: generating resource configuration setting information according to the periodic traffic pattern information (paragraph 58-60:  the base station 504 may determine 540 the resource assignment for the SPS request(s) 520 after considering the various requirements specified in the fields of SPS request(s) 520 and/or the UE assistance information), the resource configuration setting information comprising a plurality of resource configurations (paragraph 59-62, 70:  If the base station 504 determines 530 that one or more resource pattern(s) are available for assignment for one or more of the SPS request(s) 520, the base station 504 may transmit a response 522 that includes one or more of an index of the approved SPS requests and/or resource patterns, a radio network temporary identifier (RNTI), and/or a resource period for each of the approved SPS request), a first resource configuration of the resource configurations comprising a first period length, a first period offset and a first resource assignment (paragraph 58:  assistance information may include information associated with a periodicity and/or timing for the at least one resource pattern…a resource offset…assigned SPS resource); transmitting the resource configuration setting information to the user equipment via the transceiver (paragraph 63:  response 522 may be transmitted by the base station 504 in an RRC grant. The RRC grant may indicate a periodicity for each SPS request 520 (e.g., with the corresponding index reference associated with each SPS request)); and transmitting first downlink control information to the user equipment via the transceiver, the first downlink control information indicating that at least one of the resource configurations is activated (paragraph 61, 64:  to activate the SPS resource allocation and/or SPS configuration(s), the base station 504 may transmit an activation grant 524 to vehicle 512. For example, the activation grant 524 may be transmitted as a DCI grant in the PDCCH).
For claim 2, Jiang discloses:  transmits second downlink control information to the user equipment via the transceiver, and the second downlink control information indicates a release of a part or all of the at least one of the activated resource configurations (paragraph 61:  the base station 504 may signal (e.g., in a DCI grant) to the vehicle 512 which SPS configuration(s) are being activated and/or deactivated).
For claim 3, Jiang discloses:  each of the resource configurations has an identifier, the processor further transmits a configuration correspondence message to the user equipment via the transceiver, and the configuration correspondence message describes a first correspondence relationship between a bit state of the first downlink control information and the resource configurations, and a second correspondence response 522 may be transmitted by the base station 504 in an RRC grant. The RRC grant may indicate a periodicity for each SPS request 520 (e.g., with the corresponding index reference associated with each SPS request)).
For claim 4, Jiang discloses:  a second resource configuration of the resource configurations comprises a second period offset, a second period length and a second resource assignment (paragraph 58, 60:  base station 504 may configure multiple SPS configurations (e.g., a different SPS configuration for each SPS request 520) for the vehicle 512 based on the UE assistance information).
For claim 11, Jiang discloses:  the first period offset is with respect to one of a time reference point, the time reference point is one of a frame boundary, a slot boundary and a symbol boundary, and a unit of the first period offset is one of a frame length, a slot length and a symbol length (paragraph 58:  assistance information may include information associated with a periodicity and/or timing for the at least one resource pattern…a resource offset…assigned SPS resource).
For claim 14, Jiang discloses:  the first resource configuration further comprises traffic type information (paragraph 58:  the type of V2V communication 528 being broadcast using the SPS resource assignment).
For claim 18, Jiang discloses:  receives a user equipment capability report message from the user equipment via the transceiver, and generates the resource configuration setting information according to the user equipment capability report message and the periodic traffic pattern information (paragraph 58:  UE assistance information to the base station 504 in an attempt to obtain a resource assignment for at least one resource pattern for use in V2V communications).
the base station 504 may signal an UL SPS-configuration the vehicle 512 may use for V2V communications).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Holfeld et al. (US 2019/0327760) (“Holfeld”).
For claim 5; Jiang discloses the subject matter in claim 4 as described above in the office action.
switching between low-latency and legacy operations may be implemented in accordance with an embodiment by adding an additional field to the SPS-Config message).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Holfeld in the dynamic SPS as described by Jiang.  The motivation is to reduce signaling overhead.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Xu et al. (US 2020/0305139) (“Xu”).
For claim 6; Jiang discloses the subject matter in claim 4 as described above in the office action.
Jiang does not expressly disclose, but Xu from similar fields of endeavor teaches:  the first resource configuration is used for periodic downlink transmission and has a first identifier, the second resource configuration is used for periodic uplink transmission and has a second identifier, and the first identifier is associated with the second identifier for simultaneously activating or releasing the first resource configuration and the second resource configuration (paragraph 162:  The SPS index is configured to identify multiple SPS processes that are simultaneously activated).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Xu in the dynamic SPS as described by Jiang.  The motivation is to reduce signaling overhead.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Luo et al. (US 2019/0230654) (“Luo”).
For claim 7; Jiang discloses the subject matter in claim 1 as described above in the office action.
Jiang does not expressly disclose, but Luo from similar fields of endeavor teaches:  the resource configuration setting information comprises a group identifier and group information, and the group information describes that a part of the resource configurations belongs to a same group, and the resource configurations in the same group have at least one same resource configuration setting value (paragraph 156:  logical channel group identifier used for indicating a logical channel used for applying for the SPS resources).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Luo in the dynamic SPS as described by Jiang.  The motivation is to reduce signaling overhead.
For claim 8; Jiang discloses the subject matter in claim 1 as described above in the office action.
Jiang does not expressly disclose, but Luo from similar fields of endeavor teaches:  the at least one same resource configuration setting value does not include a period offset (paragraph 156:  an SPS resource type identifier used for indicating an SPS resource type, the resource type including a Uu interface resource type or a PC5 interface resource type; SPS activation or deactivation request information; or a logical channel or logical channel group identifier used for indicating a logical channel used for applying for the SPS resources).  Thus it would have been obvious to the person of ordinary skill in the art at .

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Park et al. (US 2020/0213981) (“Park”).
For claim 9; Jiang discloses the subject matter in claim 1 as described above in the office action.
Jiang does not expressly disclose, but Park from similar fields of endeavor teaches:  the first resource assignment describes at least one resource in a first period interval, a frequency position of each of the at least one resource, and a start and length indicator value (SLIV) of each of the at least one resource, and a start value of the start and length indicator value of each of the at least one resource is represented by an offset in a time domain (paragraph 41, 73, 215-221:  data or control information of each user is distinguished by assigning and operating time-frequency resources, at which data or control information of each user is transmitted, so as not to overlap each other, that is, to establish orthogonality… table including a SLIV value, a PUSCH mapping type, and information on a slot, at which a PUSCH is transmitted, in one row may be configured for a terminal generally via an RRC configuration. Subsequently, in time domain resource assignment of DCI, the base station may transfer information on a SLIV value, a PUSCH mapping type, and a slot, at which a PUSCH is transmitted, to the terminal by indicating an index value in the configured table).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Park in the dynamic SPS as described by Jiang.  The motivation is to reduce signaling overhead.

Jiang does not expressly disclose, but Park from similar fields of endeavor teaches:  the first resource assignment describes a plurality of retransmission resources in a first period interval, and a time domain position of each of the retransmission resources is determined by a start and length indicator value (SLIV) of a first retransmission resource of the retransmission resources and a number of repetitions of the retransmission resources (paragraph 101, 208-221:  considerations for determining the semi-static HARQ-ACK codebook…repK: the number of times of repetitive transmission).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Park in the dynamic SPS as described by Jiang.  The motivation is to reduce signaling overhead.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Luo as applied to claim 9 above, and further in view of Bang et al. (US 2020/0162203) (“Bang”).
For claim 10; Jiang discloses the subject matter in claim 9 as described above in the office action.
Jiang does not expressly disclose, but Bang from similar fields of endeavor teaches:  the offset is with respect to one of a slot boundary and a start symbol boundary of a physical downlink control channel (PDCCH) resource (paragraph 124:  the UE may determine the slot i+K 305 or a PUSCH start symbol or time in the slot i+K 305, based on the received offset information K with respect to the CORESET in which the PDCCH 310 is received).  Thus it would have been obvious to the person of ordinary skill in the art at .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Luo as applied to claim 12 above, and further in view of He et al. (US 2019/0268803) (“He”).
For claim 13; Jiang discloses the subject matter in claim 12 as described above in the office action.
Jiang does not expressly disclose, but He from similar fields of endeavor teaches:  a mapping table, and the mapping table describes that the start and length indicator value and the number of repetitions are mapped to an index (paragraph 121:  a set of row indexes of a table provided by higher layers associated with the active DL BWP defining the respective sets of slot offsets K.sub.0, start and length indicator SLIV and PDSCH mapping types; the value of aggregationFactor for DL, which indicates the number of repetitions for PDSCH transmissions).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by He in the dynamic SPS as described by Jiang.  The motivation is to reduce signaling overhead.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Lu et al. (US 2019/0223195) (“Lu”).
For claim 15; Jiang discloses the subject matter in claim 1 as described above in the office action.
the priority level of the SPS configuration may be determined based on the traffic type, and the traffic type has an associated logical channel ID. Therefore, in those embodiments where a traffic type is used to determine the priority level, the priority level can be indicated by the logical channel associated with that traffic type).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Lu in the dynamic SPS as described by Jiang.  The motivation is to reduce signaling overhead.
For claim 16; Jiang discloses the subject matter in claim 1 as described above in the office action.
Jiang does not expressly disclose, but Lu from similar fields of endeavor teaches:  the resource configuration setting information further comprises at least one logical channel identifier corresponding to the first resource configuration, and each of the at least one logical channel identifier corresponds to a priority level associated with a traffic type (paragraph 86:  the priority level of the SPS configuration may be determined based on the traffic type, and the traffic type has an associated logical channel ID. Therefore, in those embodiments where a traffic type is used to determine the priority level, the priority level can be indicated by the logical channel associated with that traffic type).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Lu in the dynamic SPS as described by Jiang.  The motivation is to reduce signaling overhead.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Jin et al. (US 2019/0349161) (“Jin”).

Jiang does not expressly disclose, but Jin from similar fields of endeavor teaches:  the resource configuration setting information further comprises a bandwidth part (BWP) identifier corresponding to the first resource configuration (paragraph 111:  indicators indicating the serving cell in which the corresponding SP SRS resource set is configured and a BWP ID are included).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Jin in the dynamic SPS as described by Jiang.  The motivation is to reduce signaling overhead.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Lu in view of Miao et al. (US 2019/0357180) (“Miao”) in view of Lee et al. (US 2020/0146040) (“Lee”).
For claim 20; Jiang discloses the subject matter in claim 1 as described above in the office action.  Jiang discloses:  each of the resource assignments describes a resource in a period interval (paragraph 58:  resource period for the SPS resource assignment), the resource configuration further comprises traffic type information (paragraph 58:  the type of V2V communication 528 being broadcast using the SPS resource assignment).
Jiang does not expressly disclose, but Lu from similar fields of endeavor teaches:  each of the traffic type information comprises a priority level (paragraph 86:  the priority level of the SPS configuration may be determined based on the traffic type, and the traffic type has an associated logical channel ID. Therefore, in those embodiments where a traffic type is used to determine the priority level, the priority level can be indicated by the logical channel associated with that traffic type).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Lu in the dynamic SPS as described by Jiang.  The motivation is to reduce signaling overhead.
Jiang does not expressly disclose, but Miao from similar fields of endeavor teaches:  the resources are at least partially overlapped in a time domain (paragraph 15:  the SPS configuration parameter may further include the first offset. When a PDCCH is configured on the time-frequency resource available for sending or receiving the SPS data; or other data is being transmitted on the time-frequency resource available for sending or receiving the SPS data; or there are a plurality of SPSs between the network device and the terminal device, and the time-frequency resource that is available for sending or receiving the SPS data and that is determined during the SPS in this embodiment of this application partially or completely overlaps that determined during one or more other SPSs, the time-frequency resource available for sending or receiving the SPS data is partially or completely occupied).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Miao in the dynamic SPS as described by Jiang.  The motivation is to reduce signaling overhead.
Jiang does not expressly disclose, but Lee from similar fields of endeavor teaches:  to make the user equipment select the resource configuration corresponding to a highest priority level in the priority levels for uplink transmission (paragraph 127:  If multiple activated SPS configurations have resources (e.g. sidelink resources, sidelink grants, uplink grants, or resource grants) on different carriers at the same time, the UE may select a SPS configuration with the highest priority in the logical channel prioritization, or select a carrier of a SPS configuration with the highest priority in the logical channel prioritization).  Thus it would .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chatterjee et al. (US 2019/0149365); Chatterjee discloses SPS using SLIV signaling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOHN D BLANTON/Primary Examiner, Art Unit 2466